Judgment, Supreme Court, New York County (Wallach, J.), entered January 7, 1981, after a jury trial, in favor of the plaintiff for $500,000, affirmed, with costs. The single issue presented on this appeal is the legal sufficiency of the evidence to sustain the verdict. On that issue, it is fundamental that plaintiff is entitled to the benefit of every reasonable factual inference consistent with the evidence. The jury could reasonably have found that in conversations that occurred the day before the flight in question between officials of the defendant and a friend acting on behalf of the plaintiff, that the defendant learned, or should have learned, that plaintiff was a seriously sick woman who was flying to New York City for urgently required medical attention; that defendant’s officials, aware of defendant’s requirements under its tariff, as plaintiff’s friend was not, were told enough to put them on notice that a question of the application of its policies might be involved that required clarification; that if defendant’s officials had elicited information that the situation reasonably required it to elicit; arrangements could have been made, consistent with defendant’s policies, that would have permitted plaintiff to leave on the originally scheduled flight. With regard to the events that occurred at the airport preceding the departure of the plane, the jury could reasonably have found that defendant’s representatives did not inquire as to plaintiff’s possession of a medical certificate and that the absence of such a certificate was not a factor in the decision to refuse to permit plaintiff to take the flight; that defendant’s representatives were aware of the relevant facts in time to have permitted arrangements to have been made for plaintiff to take the flight if she and those with her had been timely informed of defendant’s requirements; and that the refusal to permit plaintiff to take the flight occurred at a time when defendant was aware of the seriousness of her condition and the urgency of the flight. From the foregoing factual conclusions that the jury could reasonably have reached on the basis of the evidence, we believe that the evidence was legally sufficient to sustain the verdict. Concur — Sandler, J. P., Markewich and Bloom, JJ.